         Case 3:18-cv-14618-FLW Document 3 Filed 03/20/19 Page 1 of 1 PageID: 23




DNJ-Civ-015 Order Dismissing Appeal


                                      UNITED STATES DISTRICT COURT
                                                           for the
                                                  DISTRICT OF NEW JERSEY


        IN RE: AMBOY GROUP, LLC

                                                                        Bankruptcy Case No. 18-13315
                                      Debtor(s)

       AMBOY GROUP, LLC
                                                                         Civil Action No. 3:18-14618(FLW)
                                      Appellant(s),

                  V.

       PARMACOTTO AMERICA, INC.                                          ORDER DISMISSING APPEAL
                                      Appellee(s).




                IT APPEARING to the Court that on October 4, 2019         a Notice of Appeal
        was filed from the Order of the Bankruptcy Court dated  August28, 2018          and
        entitled In Re: Amboy Group, LLC et al.                                             and

               IT FURTHER appearing to the Court the appellant has not filed a Designation of
        Contents of Record and Statement of Issues pursuant to the provisions of Bankruptcy Rule
        8009, nor has applied for an extension of time to do so, and that the time for filing same has
        expired;


                  IT IS, on this day of March                         2019


                ORDERED that the Notice of Appeal in this matter be and the same is hereby dismissed
         under Federal Rule of Bankruptcy Procedure 8003 for failure to comply with Federal Rule of
         Bankruptcy Procedure 8009.

                                                                         :1:;          c4’ 13
                                                                     SI
                                                                       Signature of Judicial Officer
                                                                       Freda L. Wolfson, USD1
                                                                      Name and Title of Judicial Officer
